Citation Nr: 0826836	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1975 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for bilateral hearing loss and tinnitus.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for hearing loss and 
tinnitus due to noise exposure while in the service.  In his 
November 2005 formal claim, the veteran states his disability 
began in October 1975 and the tinnitus has been "constant."  
He indicated only VA medical treatment and no private care.

The veteran's enlistment medical examination notes an 
audiological evaluation that was within normal range, though 
at 4000 hertz, the threshold was 35 in the right ear and 20 
in the left ear.  There are no other references to his 
hearing in the service treatment records and there is no 
report of a separation examination.     

The report of a November 2005 VA audiological consultation 
conducted as part of a screening the veteran received upon 
entering a VA treatment facility noted his complaints of 
decreased hearing sensitivity and tinnitus and a reported a 
history of in-service noise exposure.  The audiologist found 
that the veteran had normal to moderate sensorineural hearing 
loss, bilaterally; speech discrimination scores were 100%, 
bilaterally.  The records of that consultation appears to be 
a summary of the audiologist's findings, but there are no 
results of audiometric testing included.  Any pertinent 
records should be obtained on remand.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Given the November 2005 finding of hearing loss and the 
veteran's statements that his hearing loss and tinnitus have 
been constant since service, a VA examination is warranted.  
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete record, including 
any audiometric test results, from the 
veteran's November 2005 consultation with 
the audiologist.  If no such records 
exist, that should be specifically noted 
in the file.  

2.  Thereafter, schedule the veteran for 
a VA audiological examination to 
determine the current nature and likely 
etiology of any hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  

The examination should include a 
diagnosis based upon auditory threshold 
testing in accordance with 38 C.F.R. § 
3.385.  Based on the examination and 
review of the record, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
currently diagnosed hearing loss and 
tinnitus are related to the veteran's 
period of service.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




